COLLEY, Justice.
Pro se Appellant, Kelvin Lee Willis, appeals from an order of dismissal of his negligence suit against Appellees, The Texas Department of Corrections and M. Blackburn. The order of dismissal was signed and entered on May 7, 1990, under the authority of Tex.Civ.Prac. and Rem. Code Ann. section 13.001 (Vernon Supp. 1992).
On May 29, 1990, Appellant filed, in the trial court, his “Motion to Proceed in For-ma Pauperis on Appeal.” However, the record contains no showing that Appellant complied with the requirements of Tex. R.App.P. 40(a)(3)(B). This Rule, in plain language, provides that a party who is unable to pay costs or give security therefor to perfect his appeal in a civil case,
shall give notice of the filing of the affidavit [of his inability to pay costs on appeal or give security therefor] to the opposing party or his attorney ... within two days after the filing; otherwise, he shall not be entitled to prosecute the appeal without paying the costs or giving security therefor.
It is undisputed that the Appellant has not perfected this appeal by timely filing either a bond for costs or a cash deposit. Hence, this Court has no jurisdiction, and the appeal is dismissed for want of jurisdiction. Davies v. Massey, 561 S.W.2d 799, 800-01 (Tex.1978).